DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/208,494, filed on 3/22/2021 in which claims 25-36 are presented for examination.
The examiner notes that Abstract does not include any legal phraseology and is less than 15 lines.
The examiner notes that the Specification does not include any URL link(s) and any trademarks requiring capitalization.
	The examiner notes no claims invoke USC 112(f).
Status of Claims
Claims 25-36 are pending, of which claims 25, 29, and 33 are in independent form.
IDS
References cited in the IDS filed on 2/16/2022 are considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "the tamper-deterring lock" in the second line of the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim(s) 27, 31-32, 35-36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 27 and 31-32 and 35-36, the prior art search and prior art of record does not explicitly teach the following limitation – “further comprising a vicinity-limiting locking mechanism to secure the electronic lock within operable vicinity of the physical resource, wherein the lock controller is coupled to the vicinity-limiting locking mechanism to unlock the vicinity-limiting locking mechanism by verifying a respective access permission managed by the access control server. 
The examiner notes that Hoffman (US 5,841,361) teaches locking mechanism being in locked and unlocked state and thus teaching “lock controller unlocking a locking mechanism” but lacks details on definition of vicinity-limiting locking mechanism and the unlocking of vicinity-limiting locking mechanism based on verifying of access permission managed by an access control server.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 25-26, 29-30, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US Patent 10,037,636 B2) hereinafter Ho, in view of Haviv (US 8,466,786 B2).
As to claim 25, Ho teaches an electronic lock (see Fig. 3, B-Lock 301) comprising: 
	a resource-securing locking mechanism to secure a physical resource (see Fig. 3, locking mechanism of physical lock 308; see also col. 10, lines 32-46); 
a short-range wireless interface (see Fig. 3, wireless transmitter/receiver 303; see also Fig. 6, wireless transmitter/receiver 603; see col. 7, lines 30-47, e.g., Bluetooth, Bluetooth low energy (BLE), NFC); and 
a lock controller coupled to the resource-securing locking mechanism, the tamper-deterring locking mechanism, and the short-range wireless interface, the lock controller to unlock the resource-securing locking mechanism (see Fig. 6, microcontroller 604 coupled to wireless transmitter/receiver 603, and mechanical motor 606/Physical Lock 608; The examiner considers the tamper-deterring and resource-securing locking mechanism as a typical locking mechanism since not enough description on resource-securing and tamper-deterring is provided in the claim.) and 
	the tamper-deterring locking mechanism according to a cryptographic scheme operable with a wireless mobile device in communication with the lock controller via the short-range wireless interface (see col. 9, lines 17-20, e.g., security key sent in encrypted form and being decrypted), wherein the lock controller is to unlock the resource-securing locking mechanism and the tamper-deterring locking mechanism by verifying respective access permissions managed by an access control server (see col. 13, lines 47-67 “At step 730, server 509 determines that the second user and the user of step 705 are a same user, and accordingly also determines that the second user is an owner or administrator of b-lock 601. Based on the validation that the second user is air owner or administrator of b-lock 601, which can be communicated to b-lock 601 by server 609 when server 609 accomplishes the validation, b-lock 601 unlocks the locking mechanism of physical lock 608 (step 735), such as by microcontroller 604 sending a signal to mechanical motor 606 to cause mechanical motor 606 to unlock b-lock 601.”). 
	Ho does not explicitly teach but Robinson teaches a tamper-deterring locking mechanism to secure internal components of the electronic lock (see col. 9, lines 2-13, e.g., lock mechanism enclosing an optical switch for protecting it against tampering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ho and Haviv before him or her, to modify the scheme of Ho by including Haviv’s locking mechanism with sabbath control unit. The suggestion/motivation for doing so would have been to detect and prevent tampering via the Sabbath alarm system including sensors to detect any tampering and deter any tampering by activating the alarm modules in response, as briefly mentioned in Haviv, col. 14, lines 6-11.
Claims 29 and 33 includes similar limitations as claim 25 where the server of claim 29 is disclosed in Fig. 10B as server 1009 and the wireless mobile device of claim 33 is disclosed in Fig. 10B, 1002B and thus claims 29 and 33 are rejected under the same rationale as in claim 25.
As to claims 26, 30, in view of claims 25, 29, respectively, Ho teaches wherein the access permissions managed by the access control server are for different user groups with respect to access to the resource-securing locking mechanism and the tamper-deterring locking mechanism (see col. 24, lines 63-66 and col. 27, lines 35-47; e.g., owner/administrator and different company personnel).
As to claim 34, claim 34 includes similar limitation as claims 26 and 30 above, and thus claim 34 is rejected under the same rationale as in claims 26 and 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497